Citation Nr: 1644101	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a recurrent dislocation of the left shoulder.

2.  Entitlement to an initial rating in excess of 10 percent prior to September 13, 2014, and in excess of 30 percent from September 13, 2014, for bilateral pes planus and hallux valgus.

3.  Entitlement to service connection for a right shoulder disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran had active duty from July 1963 to April 1966.

These matters are on appeal from January 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2014.  A transcript of this hearing is of record.  At the time of this hearing, the Veteran was represented by attorney David Huffman.  However, that individual is no longer accredited to represent claims before VA.  In April 2015, the RO notified the Veteran that his representative was no longer accredited to represent claims before VA and informed him that his appeal would continue unless he notified VA otherwise.  He was also advised that he could seek other representation or proceed without representation.  The record is silent as to another representative being substituted in Mr. Huffman's place.  The Veteran is now pro se.

The claims for increased rating were remanded by the Board in July 2014 for further development.  While on remand, the RO issued a September 2015 rating decision which increased the Veteran's rating from 10 to 30 percent, effective September 13, 2014.  This grant of an increased rating does not automatically remove Board jurisdiction.  See AB v. Brown, 6 Vet. App. 35 (1993).  Rather the Veteran is presumed to be seeking the maximum allowable benefit, as the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id. 

As to the Veteran's claim for entitlement to service connection for a right shoulder disability, this claim was denied in a September 2012 rating decision.  In January 2013, the Veteran filed a timely notice of disagreement (NOD) with this decision.  Thereafter in October 2014, the RO issued a statement of the case.  In October 2014, the Veteran filed a VA Form 9 and properly perfected his appeal to the Board.  Unfortunately, review of the record and the Veterans Appeals Control and Locator System [VACOLS] indicates that the RO failed to address this VA Form 9.  As a result, this claim was never submitted to the Board for adjudication.  

Since the filing of this appeal, the Veteran filed an additional claim for service connection for right shoulder pain in December 2014.  In response, the RO issued a July 2016 rating decision.  Within this decision, the RO indicated that it considered this to be a claim to reopen, as his previously denied claim had become final.  However, as indicated, the Veteran did file a timely appeal of his original denial of service connection for right shoulder disability.  Therefore, the Board will take jurisdiction of this claim even though it was never certified by the agency of original jurisdiction.  See 38 C.F.R. § 19.35.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the service-connected recurrent left shoulder dislocation does not result in ankylosis of scapulohumeral articulation or fibrous union, nonunion or loss of head of the humerus.

2.  The Veteran has osteoarthritis of the acromioclavicular and glenohumeral joints of the left shoulder that results in left arm limitation of motion at approximately shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected left shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5202 (2015).

2.  The criteria for a separate 20 percent rating for left arm limitation of motion has been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The duty to notify has been met.  See March 2009 VCAA letter and June 2014 Hearing Transcript.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  Social Security Administration, VA Medical Center and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  The Veteran has not challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

As indicated, this matter was remanded in July 2014 for further development including obtaining a new VA examination and outstanding treatment medical records.  The requested development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).



Laws and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board has an obligation to provide adequate reasons and bases supporting this decision, however there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Correspondingly, although review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  At the hearing, the Veteran reported he is right handed.  Therefore, his disabled left shoulder is his minor extremity.

The Veteran has been assigned a 20 percent evaluation under Diagnostic Code 5202 for his service-connected left shoulder disability.  Diagnostic Code 5202 provides that recurrent dislocation of the humerus at the scapulohumerus joint with infrequent episodes and guarding of movement only at shoulder level warrants a 20 percent rating for the minor arm, and with frequent episodes and guarding of all arm movement, a 20 percent rating; fibrous union of the humerus warrants a 40 percent rating for the minor arm; nonunion (false flail joint) of the humerus warrants a 50 percent rating for the minor arm; loss of head (flail joint) warrants an 70 percent rating for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Other diagnostic codes associated with shoulder disabilities are Diagnostic Codes 5200 and 5203.  Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece, which is intermediate between favorable and unfavorable warrants a 30 percent rating in the minor shoulder.  A maximum of 40 percent is assigned for unfavorable ankylosis of the minor shoulder, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Additionally, under Diagnostic Code 5203, the maximum rating for impairment of the clavicle or scapula in the minor arm, whether with dislocation or nonunion with loose movement, is 20 percent.

As will be discussed below, the evidence of record does not establish that entitlement to an increased rating is warranted under Diagnostic Codes 5200, 5202 or 5203.  However, a review of the record shows that the Veteran, has developed osteoarthritis of the acromioclavicular and glenohumeral joints of the left shoulder.  A correlation exists between the arthritis of the shoulder and the Veteran's service connected left shoulder disability.  Thus, as the arthritis results in limitation of the left arm, consideration must thereby be given as to whether a separate compensable rating can be assigned under Diagnostic Code 5201, limitation of arm motion.

At the outset, the Board recognizes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, the manifestations compensated under Diagnostic Code 5202 for dislocation of the shoulder are not the same as the manifestations of limitation of motion contemplated under Diagnostic Code 5201.  Indeed, the 20 percent rating assigned under Diagnostic Code 5202 was based on the numerous times that the Veteran experiences a shoulder dislocation.  The limitation of motion that the Veteran experiences, as a result of his osteoarthritis, is a clearly separate and distinct manifestation of his service connected left shoulder disability.  

With that said, Diagnostic Code 5201 addresses limitation of motion of the arm and affords a 20 percent rating for limitation in the minor extremity at shoulder level.  The maximum rating of 30 percent rating in the minor extremity is reserved for limitation to 25 degrees from the side.  Normal arm range of motion is from 0 to 180 degrees flexion and abduction.  38 C.F.R. § 4.71 (2014).

The Federal Circuit held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).  See also Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (rejecting an argument that one disability manifesting in multiple symptoms could receive two separate ratings within a particular diagnostic code "unless the regulation expressly provides otherwise"). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  A higher rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual Background

Service connection was established by way of a January 2010 rating decision, which granted a 20 percent rating effective August 27, 2007; his date of claim.  The Veteran filed a timely NOD with this decision in February 2010 and properly perfected the claim in May 2010.

In April 2009, diagnostic testing revealed degenerative changes in the Veteran's left acromioclavicular joint and glenoid rim.  See Columbia VAMC treatment records.  However, his humeral head contour was unremarkable and the subacromial space in his left shoulder was within normal limits. 

In May 2009, the Veteran participated in an occupational therapy consult.  See Columbia VAMC treatment records.  On examination, he was found to have chronic left shoulder arthralgia and degenerative joint disease (DJD).  He was negative for perethesia/numbness.  The therapist recorded range of motion (ROM) measurements of 70 degrees of abduction, 130 degrees of flexion, 40 degrees of internal rotation and 60 degrees of external rotation.  The Veteran resisted abduction with his shoulder in neutral and his elbow at 90 degrees.  He also resisted external and internal rotation with his shoulder adducted and elbow at 90 degrees.  Shoulder pain was indicated to be a 38/50.  Finally, functional impairment was noted to include difficulty dressing, reaching above shoulder level, overhead work and sleeping on his affected side.  His symptoms including shoulder dislocation were noted by the therapist to have been present since initial injury in-service in 1965.  These findings were subsequently reviewed by a physician.

On VA examination in September 2009, the Veteran was diagnosed with recurrent dislocation of the left shoulder.  He reported pain, instability and dislocations multiple times a week.  He denied locking and swelling.  The examiner recorded ROM measurements of 110 degrees of abduction, 105 degrees of flexion and 45 degrees of internal and external rotation.  Pain was present at each terminal point.  No change in ROM occurred following repetitive examination.  The examiner opined his left shoulder was unstable.  This instability was demonstrated by an observable dislocation and "snapping on external rotation with elevation of his joint..."  Pain associated with dislocation of the shoulder was categorized as slight by the examiner.  Diagnostic testing was not conducted and there was no clear discussion of the DeLuca factors within this examination.

On examination in April 2010, a physician indicated that the Veteran had decreased passive range of motion, however no numerical findings were provided.  See Columbia VAMC treatment records.  Diagnostic testing from the same month revealed an impression of mild cystic changes in the humeral head and mild downward subluxation of the humeral head upon the glenoid fossa.  DJD of the acromioclavicular joint was also noted.  

A June 2010 magnetic resonance imaging (MRI), indicated that his DJD was now "prominent" at the acromioclavicular and the glenohumeral joints.  He also had tendinosis at the distal aspect of the supraspinatus tendon.  A small amount of fluid was found in the acromioclavicular joint as well as within the subacromial/subdeltoid bursa of the shoulder.  Beyond these observations, no other abnormalities were noted and none of the tendons of the rotator cuff were torn.

On Board hearing in June 2014, the Veteran reported that as a result of his shoulder disability he had achiness, stiffness, dislocation and pain, as well as, difficulty with his left arm and sleeping.  He specified that he has shoulder dislocations three times a year and engages in guarding of his arm almost constantly.

On September 2014 VA examination, the Veteran reported intermittent pain, disrupted sleep, limited ROM, shoulder soreness and instability.  The examiner recorded ROM measurements of 60 degrees of abduction and 90 degrees of flexion with no objective evidence of painful motion.  No change in ROM occurred following repetitive testing.  The examiner indicated his examination was limited due to his apprehension with movement.  Muscle strength was 5/5 for abduction and flexion.  The examiner noted guarding of all arm movements, a history of mechanical symptoms and recurrent dislocation of the glenohumeral (scapulohumeral) joint.  

The Veteran was negative for ankylosis, scars, any impairment of the clavicle or scapula, localized tenderness and pain on palpation of joints/soft tissue/biceps tendon.  He had no history of total shoulder joint replacement or shoulder surgery.  External rotation/infraspinatus strength, Lift-off subscapularis and Cross-body abduction tests were negative.  Hawkins' impingent and Empty-trash can tests were positive, but he was unable to perform a Crank apprehension and relocation test.  The diagnostic testing considered in conjunction with this examination was the aforementioned June 2010 MRI results.

The examiner opined that functional loss/impairment and/or additional limitation of ROM of the shoulder after repetitive use were contributed to by less movement than normal and weakened movement.  As to the Mitchell Functional assessment, the examiner opined that pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-up and repeated use of the joint.  The examiner concluded by stating it was impossible without resorting to mere speculation to estimate either loss of ROM or describe the loss of function.  In rationalizing this opinion, the examiner explained that there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

The remaining treatment medical evidence of record reflects that the Veteran continues to suffer from pain and or dislocation as a result of his disabilities.  See VAMC and Singleton Health Center treatment medical records.

Analysis

Review of the evidence of record shows that his left shoulder disability was manifested by subjective complaints of pain, weakness and instability.  There is no evidence of loss of head, nonunion or fibrous union of the humerus. 
A higher initial rating under Diagnostic Code 5202 is not warranted.

Consideration has been given to whether higher ratings could be assigned under alternate diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  The record is silent as to a diagnosis of ankylosis, therefore Diagnostic Code 5200 is not for application.  Likewise, Diagnostic Code 5203 is also not for application, because he is already in receipt of the maximum rating afforded under this code and has no impairment of his clavicle or scapula.

Turning to Diagnostic Code 5201, a separate 20 percent rating is warranted for the Veteran's osteoarthritis at the acromioclavicular and the glenohumeral joints.  The Board acknowledges that the record contains conflicting evidence as to the limitation of motion that the Veteran experiences in his left shoulder.  As indicated above, during the pendency of the appeal he has had abduction testing results of 70, 110, and 60 degrees.  Nevertheless, the 110 degree finding, by the 2009 VA examiner, appears to be an outlier rather than the norm.  Supporting this proposition, are the results obtained both before and after this examination by other clinical professionals.  Notably, as stated, treatment records appear to also indicate his ROM was indeed decreasing as a result of his disability following this examination.  Therefore, after careful consideration of the evidence and resolving reasonable doubt in favor of the Veteran, the board finds that the Veteran's left shoulder disability has been limited to approximately shoulder height.  A separate 20 percent rating is warranted.

The Board also considered a rating in excess of 20 percent under Diagnostic Code 5201.  In that regard, the Board acknowledges the Veteran's reports of experiencing limitation of motion to 25 degrees from side to side.  See May 2010 VA Form 9.  However, the clinical medical evidence of record is silent as to the Veteran demonstrating such limitation of left arm motion nearly approximating 25 degrees from the side or the functional equivalent thereof.  On the contrary, the evidence from the examinations of record show a minimum range of motion from 0 to 60 degrees and no additional limitation of movement due to repetitive movements.  

In sum, the evidence shows limitation of motion of the left shoulder as above, or somewhat below, shoulder level (90 degrees), including due to pain and other DeLuca factors, which does not more nearly approximate limitation of motion of the left shoulder to 25 degrees.  See 38 C.F.R. § 4.71a, Plate I.  Thus, the next higher schedular disability rating of 30 percent under Diagnostic Code 5201 is not, and has not been, warranted.  See 38 C.F.R. § 4.71, see also Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Although the Board notes the Veteran's statements of pain upon movement, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  In addition, the Veteran's symptomatology has been adequately contemplated by a 20 percent rating under Diagnostic Codes 5201 and 5202. 

Consideration has been given as to whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. §3.321 (b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the Veteran's disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from left shoulder recurrent dislocation or left shoulder DJD is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but as discussed, the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Lastly, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service connected bilateral foot and left shoulder disabilities, was denied by the RO in February 2016 and July 2016 rating decisions.  The Veteran has yet to file a timely notice of disagreement for that issue.  It would be premature for the Board to take any action at this juncture.  


ORDER

Entitlement to a rating in excess of 20 percent for left shoulder instability is denied.

A separate 20 percent rating for left arm limitation is granted.


REMAND

As explained in the introduction, the Veteran filed a timely VA Form 9 dated in October 2014.  Within this document, he indicated a desire to attend a Travel Board Hearing regarding his claim for entitlement to service connection for a right shoulder disability.  He confirmed his desire to have a hearing in a November 2016 correspondence.  The record reflects that the Veteran was never scheduled for his requested Travel Board Hearing.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a Travel Board Hearing as requested.  38 C.F.R. § 20.704 (2015).

As to the Veteran's claim for entitlement to an increased rating for his bilateral pes planus and hallux valgus, further development is required.  Review of his September 2014 foot examination reveals that it is inadequate for adjudication purposes.  Specifically, this examination provides no discussion of his hallux valgus condition, rather, the examination report merely notes "no response provided."  The previous Board remand in July 2014 specifically directed the examiner to opine on the current severity of the Veteran's hallux valgus.  As such, a Stegall violation has occurred.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

With that said, since examination in 2014, the record suggests that the Veteran's foot disabilities, specifically his hallux valgus, have increased in severity.  A June 2016 VA Skin diseases examination indicates that his hallux valgus was now severe and painful in nature.  This examination, and treatment medical records also confirm that the severity of his hallux valgus had recently resulted in the Veteran having surgery to remove a left toenail.  See VAMC Columbia 2016 treatment records.  In light of the foregoing, a new VA foot conditions examination is required to ascertain the current nature and severity of his service-connected foot disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board Hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2015).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.	Then, the Veteran should be afforded an appropriate VA examination to determine the current severity of his bilateral pes planus and hallux valgus disabilities.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

The examiner should identify all musculoskeletal pathology of the feet found to be present.  Additionally, the examiner should undertake all indicated tests and studies, to include as relevant any motion studies such as to identify the presence and extent of abnormal pronation or abduction, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner should comment on the presence and extent of any other symptoms of pes planus for each foot, to include marked deformity, swelling, characteristic callosities, or spasm of the tendo-Achillis on manipulation.  The examiner should further comment on the extent of severity of pes planus condition, specifically as to whether the condition is productive of severe or pronounced symptoms.  The examiner should also opine as to the severity of the hallux valgus in each foot, including determining if this disability is manifested by symptomatology equivalent to the amputation of the great toe or if it has been operated on with resection of the metatarsal head.  Finally, to the extent possible, the examiner should fully describe any functional effects of his disabilities and the impact of such on his employability.

Special Attention is directed to VAMC Columbia 2016 treatment records and the June 2016 Skin diseases VA examination report which suggests that there has been an increase in the severity of his hallux valgus disability such as to warrant surgery.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.	Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


